EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Samir Bhavsar, on 04/21/2022.

CLAIMS:
The application claims 2-4, 9-11 and 15-18 are amended as follows:

Referring to claims 2 and 3, on last line 3, please replace the first word --threat-- with “threats”.
Referring to claim 4, on line 5, please replace the word --threat-- in the phrase --the set of known insider threat-- with “threats”. The phrase will read as - “the set of known insider threats”.

Referring to claims 9, 10 and 11, on line 2, please replace the last word --threat-- with “threats”.

Referring to claims 16, 17 and 18, on line 3, please replace each first occurrence of word --threat-- with “threats”.

Referring to claim 15: Please edit the claim preamble on line 1 as -
“A computer program comprising executable instructions for identifying insider threats in source code, the instructions stored in a non-transitory” 


Reasons for Allowance
The application claims 1-20 are allowed. The closest prior art of record, particularly Aditham discloses system for detection of attacks in big data systems, and Dietsch discloses static analysis for security access control violations, wherein both Aditham  and Dietsch disclose control flow analysis of code, CFG (graph) creation and static code analysis, data flow considerations, rules consideration for analysis, execution paths etc. aspects are disclosed, however, at least semantic analysis, weight assignments, code access details with respect to portions of the source code and correlation of various results, for insider threat determination are not disclosed. Sheth discloses static analysis of software application, however, at least the rules, data or control flow and semantic analysis are not disclosed. Siman discloses locating security vulnerabilities in source code, wherein at least the data and control flow analysis, rules, graphs and execution paths and code obfuscation are disclosed, however some of the claimed code access details, semantic analysis and code portion weight-based assignment for insider threat detection are not disclosed.
These references and other cited prior art thus do not disclose, with respect to independent claims, the combination of limitations - "(A) label each code portion of the source code with its corresponding author and timestamps when it was accessed; conduct an automated analysis on the plurality of code portions, wherein: the automated analysis is designed based at least in part upon one or more rules to identify instances of insider threats; and the one or more rules specify one or more coding patterns that are known or expected to be used to obfuscate an instance of insider threat in a code portion; (B) perform a static analysis on a first set of code portions outputted from the automated analysis, wherein: the first set of code portions is a subset of the plurality of code portions, the first set of code portions correspond to the one or more coding patterns; the static analysis comprises one or more of a semantic analysis, a data flow analysis, and a control flow analysis; the semantic analysis is configured to identify particular keywords associated with at least one of an insider threat targets and a method of conducting an insider threat; the data flow analysis is configured to identify data transfer paths where external data with respect to each code portion is used; the control flow analysis is configured to identify execution paths where one or more coding layers are used to obfuscate a content; (C) perform a composite analysis on the first set of code portions, wherein: the composite analysis is configured to identify points of correlations between results individually outputted from the semantic analysis, the data flow analysis, and the control flow analysis; (D) the composite analysis assigns a weight value to each code portion of the first set of code portions, corresponding to a probability of that code portion comprising an insider threat; identify code portions from the first set of code portions having weight values above a threshold value as potential insider threat candidates; (E) for each of the potential insider threat candidates: determine whether the insider threat candidate is among the insider threats by comparing the potential insider threat candidate with a set of known insider threats; and in response to a determination that the potential insider threat candidate is not among the set of known insider threats, adjust a weight value of the potential insider threat candidate”, in the recited context. 
All the dependent claims are allowed in view of their respective dependence from their parent independent claims that are allowed because of the reason stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433